          Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )                 Case No. 19-10077-JWB
                                    )
YINJUAN PANGELINAN,                 )
                                    )
                  Defendant.        )
____________________________________)


                                MEMORANDUM AND ORDER

        This matter comes before the court on the government’s motion in limine (Doc. 38) and

Defendant’s motion in limine (Doc. 37). The motions have been briefed and the court is prepared

to rule. (Docs. 39, 42, 45.) For the reasons stated herein, the government’s motion is GRANTED

and Defendant’s motion is DENIED.

   I.      Facts and Background

        This matter is set for trial on September 1, 2020. On April 23, 2019, the grand jury returned

an indictment charging Defendant with two counts of attempted coercion and enticement, under

18 U.S.C. §§ 2422 and 1952(a)(3). During the investigation of this matter, law enforcement used

a cooperating human source who was recorded on calls with Defendant regarding the sale of

Defendant’s business, which is alleged to be a prostitution business. According to the government,

the calls contain discussions regarding sex acts performed in the business, the number of

customers, the purchase-price, and travel arrangements. (Doc. 38 at 1-2.) The calls are largely in

Mandarin and therefore were required to be translated in English. The calls were translated by




                                                 1
          Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 2 of 6




two different language specialists with the United States Citizenship and Immigration Services,

Daniel Chan and Brenda Lau, who are both located in New York. (Id. at 2.)

       At issue in the motions in limine is not the call recordings, which include 22 calls and were

provided to Defendant in September 2019. Rather, the issue is the English transcripts of those

recordings. The government provided the English transcripts to Defendant in September 2019 for

17 of the calls. Although the transcripts for the missing calls were referenced in that earlier

discovery, the government overlooked providing the transcripts for the missing calls at that time.

The government provided those transcripts to Defendant on August 7, 2020.

       According to the representations in the motions, defense counsel had agreed to stipulate to

the admission of the transcripts. Defense counsel asserts that he only agreed to stipulate to the

admissibility and not the accuracy. Defense counsel now withdraws that offer. (Doc. 39 at n. 1.)

Although the government has requested that defense counsel identify the portions of the calls that

are in dispute, defense counsel has not done so.

       The government moves for an order requiring Defendant to identify the portion of the calls

that are in dispute so that it can determine whether it will agree to Defendant’s translation in order

to produce one transcript for the jury to consider. Defendant moves for an order excluding the

transcripts on the basis that the government failed to provide notice of expert testimony. Defendant

also seeks the exclusion of any other expert testimony regarding the history of Asian massage

parlors; operation of such parlors in Wichita; recruitment of employees; the business practices of

massage parlors; and interpretation of code words by Asian massage parlor owners. (Doc. 37 at

6.) Further, Defendant seeks the exclusion of evidence of other crimes, wrongs, or acts of violence

on the basis that the government did not provide notice under Fed. R. Evid. 404(b) and, in any

event, that the evidence is not properly admissible under the Rules. (Id. at 7.)



                                                   2
           Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 3 of 6




   II.      Analysis

            A. Transcripts

         A transcript of a recorded conversation is admissible if it will assist the trier of fact. See

United States v. Devous, 764 F.2d 1349, 1354–55 (10th Cir. 1985) (“[t]he admission of transcripts

to assist the trier of fact, like the admission of tapes of marginal quality, lies within the discretion

of the trial court.”) In a case like this, where the recordings are in a foreign language, the jurors

can only understand the evidence of the recorded calls though the translated transcripts. United

States v. Cano-Flores, 796 F.3d 83, 89 (D.C. Cir. 2015). The question is whether the transcript is

accurate. See Devous, 764 F.2d at 1355. The government must lay a foundation for the

authentication of the transcripts through the interpreters. Id.; United States v. Figueroa-Rivera,

No. 16-CR-2367 WJ, 2017 WL 3601273, at *2 (D.N.M. Mar. 7, 2017)(citing United States v.

Rochan, 563 F.2d 1246, 1251 (5th Cir. 1977)).

         Defendant asserts that the government should be prohibited from calling the interpreters

because it failed to disclose its experts. Although the government identifies different scenarios in

which an interpreter would be offering lay opinion testimony, the government does not cite any

authority that would support a finding that the interpreters who translated the calls in this case are

lay witnesses. These interpreters work in a different agency than the investigating agency and

presumably were obtained only to provide a translation of the calls. In United States v. Aguilera-

Meza, 329 F. App'x 825, 833–34 (10th Cir. 2009), the Tenth Circuit found that an investigator was

qualified as an expert to provide foreign language translations for recorded calls that were provided

to the jury. Based on the information before the court, the court finds that the government’s

interpreters are offering expert testimony when they will testify as to the accuracy of the transcripts

and their experience and knowledge of the Mandarin language.



                                                   3
          Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 4 of 6




       The government did not disclose the interpreters as experts as provided by this court’s

discovery order. (Doc. 13.) In deciding whether an untimely expert’s testimony should be

excluded, the Tenth Circuit has instructed the court to consider the following factors: “(1) the

reason for the delay in disclosing the witness; (2) whether the delay prejudiced the other party; and

(3) the feasibility of curing any prejudice with a continuance.” United States v. Adams, 271 F.3d

1236, 1243–44 (10th Cir. 2001)(citing United States v. Wicker, 848 F.2d 1059, 1061 (10th

Cir.1988)). With respect to the reason for the delay, there is no evidence or suggestion that the

government acted in bad faith. Rather, the government believed that Defendant was going to plead

guilty and that Defendant would stipulate to the admission of the transcripts. Moreover, although

Defendant may not have been aware of the identity of the interpreters, Defendant was provided

with a majority of the transcripts almost one year ago. The new pages of the transcripts were

apparently overlooked by the government. Defendant does not assert that this was intentional. In

any event, in September 2019, Defendant was provided with the recorded calls on which the

transcripts are based. And, according to Defendant’s motion to continue, Defendant was going to

obtain an interpreter at that time in order to translate all of the calls. (Doc. 15 at 2.) Therefore,

the court finds that the delay in the disclosure of the identity of the interpreters and the missing

pages were not done in bad faith and the delay has not prejudiced Defendant. Moreover, if

Defendant needs additional time to confer with his interpreter on the new pages, Defendant may

move for a continuance.

       As noted by the government, a majority of courts have utilized a similar method for

introducing transcripts although the Tenth Circuit has yet to address this issue. (Doc. 45 at 6-7)

(citing authority). In United States v. Curbelo, 726 F.3d 1260, 1271 (11th Cir. 2013), the Eleventh

Circuit discussed its established procedure for “challenging the accuracy of an English-language



                                                 4
          Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 5 of 6




transcript of a conversation conducted in a foreign language.” First, the parties are to determine if

they can agree on a stipulated transcript. “If the parties cannot agree on a stipulated transcript,

then each side should produce its own version of a transcript or its own version of the disputed

portions.” Id.

       The court finds that this method is appropriate in this case. See also Devous, 764 F.2d at

1355 (citing to a set of guidelines by the D. C. Circuit in which one alternative was to “present the

jury with two transcripts, containing both sides' versions, and let the jury determine which is more

accurate.”) (quoting United States v. Slade, 627 F.2d 293, 302 (D.C. Cir. 1980)). The court

encourages the parties to work together to produce an official transcript. To the extent that there

are disputes, the parties should attempt to resolve those disputes if they are not material.

       Defendant’s motion in limine on this issue is denied and the government’s motion is

granted. The government is to provide notice of its language expert(s) by August 19. The parties

must meet and confer on an official transcript. Defendant must identify its language expert(s) and

the disputed portions of the transcript by August 26. On August 28, the parties must provide to

the court the official transcript that is agreed to by the parties and each party’s translations of the

disputed portions, if any.

           B. Expert Testimony

       Defendant moves to exclude other expert testimony regarding the prostitution business in

Wichita by lay witnesses. “[A] law-enforcement officer’s testimony based on knowledge derived

from the investigation of the case at hand is typically regarded as lay testimony, opinion testimony

premised on the officer’s professional experience as a whole is expert testimony.” United States

v. Cristerna-Gonzalez, 962 F.3d 1253, 1259 (10th Cir. 2020). The government argues that it will




                                                  5
            Case 6:19-cr-10077-JWB Document 47 Filed 08/18/20 Page 6 of 6




only offer testimony from officers regarding the facts learned in the investigation and will not offer

expert testimony. Therefore, the government asserts that the court should deny the motion as moot.

          Based on the government’s position, the court denies Defendant’s motion, without

prejudice.

             C. Other Acts

          Defendant moves for an order excluding evidence of other crimes and acts on the basis that

it is inadmissible under Rule 404(b)(1) and the government has not provided notice of its intent to

offer such evidence. The government asserts that it has no intention to offer the evidence identified

by Defendant unless Defendant asserts an entrapment defense at trial. (Doc. 42 at 4.) Based on

Defendant’s proposed instructions, it does not appear that Defendant will raise an entrapment

defense.

          Therefore, Defendant’s motion is denied, without prejudice.

   III.      Conclusion

          The government’s motion in limine (Doc. 38) is GRANTED and Defendant’s motion in

limine (Doc. 37) is DENIED.

          The government is to provide notice of its language expert(s) by August 19. The parties

must meet and confer on an official transcript. Defendant must identify its language expert(s) and

the disputed portions of the transcript by August 26. On August 28, the parties must provide to

the court the official transcript that is agreed to by the parties and each party’s translations of the

disputed portions, if any.

IT IS SO ORDERED. Dated this 18th day of August 2020.

                                                       __s/ John W. Broomes__________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE



                                                  6
